DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application discloses and claims subject matter disclosed in prior application no 16/264,412 filed 01/31/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a continuation.
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 10/01/2020. Claims 1-20 are pending in the instant application. Claims 1, 19 and 20 are independent. Applicant submits no new matter has been added by the amendment. A Notice of Allowability follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021; 04/07/2021 and 09/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Prior art reference Nezu (US 20090279806 A1) discloses “low-pass filter circuit includes: a vertical recursive filter circuit which, based on a vertical synchronization signal that regulates a vertical period as a display period of a field or frame of an image to be displayed in accordance with said input video signal and based on a horizontal synchronization signal that regulates a horizontal period as a display period of each of multiple horizontal lines that form said image, extracts low-
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“an input arranged to receive a sequence of pixels, each pixel having an associated pixel value; a filter module arranged to perform a recursive filter operation in a particular direction through the sequence of pixels so as to form a filtered pixel value for each pixel in dependence on the pixel value at that pixel and the filtered pixel value for a preceding pixel in the sequence of pixels, the filtered pixel value for the preceding pixel being scaled by a non-binary measure of similarity between data associated with that pixel and its preceding pixel; and filter logic configured to generate a filter output for each pixel in dependence on the respective filtered pixel value.”

The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190304068 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665